It is with the greatest pleasure, Sir, that I welcome you to the presidency of the General Assembly at its seventy-first session. We in Saint Lucia are particularly pleased that the presidency has passed to a representative of a fellow small island developing State. I also take this opportunity to congratulate, through you, Mr. President, the Government and the people of Fiji on their gold-medal victory in the rugby sevens competition at the 2016 Olympic Games. I sincerely hope that our efforts during the early decades of the twenty-first century will help create a new world similar to the level playing field that enables athletes from small island States like ours to compete successfully with those from the super-Powers of the world.
On a personal note, it is an honour to address the Assembly as the eighth Prime Minister of Saint Lucia. I come before it humbled by the responsibility that the people of Saint Lucia have placed upon me and my Administration. We are mindful of the enormous challenges of our moment in history, and we are determined to act boldly and collectively on behalf of justice and prosperity — at home and abroad. At home we have given our people a commitment to build a prosperous and progressive Saint Lucia for the benefit of all citizens. We are fully aware that we can succeed in that mission only with the support of those nations with which we interact.
I have assumed office at a time when many around the world, like many in my own country, are discontented with the status quo. Theirs is a discontent with the ideologies, policies, institutions, and patterns of behaviour that were established in a time long past to deal with circumstances long gone. The old habits and old arguments are irrelevant and harmful to the finding solutions to the challenges faced by the people today. As a result, there is considerable frustration fuelling acts of terror throughout the world, which have escalated into major conflicts.
We recognize that it is through dialogue and mutual respect that we can begin to address long- standing conflicts. We therefore welcome the warming of relations between two of our neighbours and call on the United States to take the next step by lifting the economic, commercial and financial embargo against Cuba. A strong Cuban economy would strengthen the region in general.
There is no doubt whatsoever that we face many challenges within our international community. But the majority of our challenges are, at their most basic, symptomatic of a single underlying issue: the denial of access to basic human rights, including education, health care, justice and security. We must accept that those pillars are fundamental human rights and, as such, are the very foundation upon which our nations must grow. Our failure to provide and ensure those rights to our citizens in crucial areas of life breeds dangerous challenges that mushroom beyond national and regional borders and impact us all in the global community.
We leaders gather in this great Hall every year to engage in the general debate and deliberate on the challenges and successes of the international order. Yet the very format of the debate is problematical, given that while many speak, few stay around to listen, far less respond. Is it any wonder, then, how and why this entity is so negatively perceived by the persons who elected us to serve? As a small island State and Member of this body, our voice is meant to be equal, but long experience and realpolitik have proven the contrary. Instead of being invited to participate in finding a cure for the cause of our challenges, we are forced to accept remedies proposed by others to the symptoms of the maladies.
16-29811 5/52 Given our small size and limited choices for economic expansion, small island States like my own have looked to the more advanced economies for innovative means of economic development. We have adopted programmes created by those States, such as the citizenship-by-investment programmes, financial services and trusts. Yet we find ourselves being penalized and criticized by the very architects of such programmes, as they brand us as tax havens and compromise our ability to grow our economies. We are therefore left to dance between the raindrops.
A painful example of such exclusion is the inescapable fact that, while we continue to feel the negative effects of the 2008-2009 global financial and economic crisis, we are not involved in the solutions to the problems. As we know, the Group of 20 (G-20) has designated itself as the forum for our collective international economic cooperation. However, Saint Lucia, like the majority of the States Members of the United Nations, is not a member of the G-20, and we were not consulted on its appointment as the arbiters of our economic fate.
The G-20 also has a serious legitimacy problem. Aside from being unofficial and non-inclusive, many of the countries at the table represent the champions of the existing economic and financial systems and policies that led the world into the crisis in the first place. The crisis has produced increased poverty, suffering and social and political upheaval in our States. Its disproportionate impact on the poor has only widened the gap between developing and developed countries.
The current combination of the real impacts of global warming, the financial crisis and stagnant global economies has left many small island middle-income countries in a state of high debt and unemployment. And the new threat of de-risking will cause further deterioration in our economies.
While we fully support the Paris Agreement on Climate Change and its ambition to deal with global warming, we are patiently waiting for its financing to be agreed. In the light of that, we wholeheartedly endorse the call by the Prime Minister of Jamaica for an initiative to assist highly indebted middle-income countries, underpinned by the principle that their structural vulnerabilities cannot be eliminated by diversification.
Every single Member State should be honest in shouldering its responsibilities. Nothing is easier than blaming others for our troubles and absolving ourselves of responsibility for our choices and our actions. True leadership in this new world order demands much more. We must bring ourselves in tune with the call of the times.
We say that our destinies are interlinked, as we have all adopted a universal approach to sustainable development through the Sustainable Development Goals, but we still think in terms of a zero-sum game. The truth is that the world has been endowed with abundant natural resources, which, if put to proper use, could wipe out poverty throughout the world. There is therefore no need to continue to create a world order that elevates one nation or group of people over another.
In this Hall we come from many places, but we share a common future. No longer do we have the luxury of indulging our differences to the neglect of the work that we must do together. The magnitude of our challenges has yet to be met by the measure of our actions. The United Nations was founded on the belief that the nations of the world should solve their problems together. It was rooted in the hard lessons of war and in the wisdom that nations could advance their interests by acting together instead of holding steadfast to their insular policies. The time has come for the world to move in a new direction. The technological revolution of the twenty-first century is creating a new global village. We must embrace a new era of engagement based on common needs, innovative ideas and mutual respect. And that work must begin now.
We must decide whether the United Nations can continue to be a place where we continue our outdated grievances or a place we begin to forge common ground. We must decide to put less focus on what drives us apart and more emphasis on what brings us together. We must decide to give renewed meaning to the promise embedded in the name given to this institution, namely, the United Nations. Under my watch, Saint Lucia stands ready to collaborate more meaningfully with its neighbours in the emerging global village. We must adopt policies and programmes that put citizens and their basic human needs first. We must not accept easy fixes nor any solution that undermines the ability of any State to deliver on its promise to provide education, health care, justice and security to all its citizens.
